                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 18-cr-00470-PAB-11

UNITED STATES OF AMERICA,

      Plaintiff,

v.

11. JASON OAKS,

   Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter comes before the Court on Defendant’s Motion to Continue Change

of Plea Hearing [Docket No. 234], wherein defendant Jason Oaks asks the Court to

continue the September 20, 2019 change of plea hearing in this case for 90 days.

According to the motion, the United States opposes the request. Id. at 1. On

September 12, 2019, Mr. Oaks filed an appeal of the Court’s order [Docket No. 232]

denying his Motion for Reconsideration of Order Denying Motion for Revocation of

Magistrate Judge’s Detention Order [Docket No. 228]. As grounds for his motion to

continue the hearing, Mr. Oaks states that, “in order to provide Defendant adequate

time to appeal this Court’s order and, if successful, to provide Defendant with adequate

time to seek medical attention before Defendant’s incarceration, Defendant requires at

least 90 days from this filing.” Docket No. 234 at 2. Defendant agrees with the United

States that, upon pleading guilty pursuant to the parties’ plea agreement, the defendant

will be remanded. Id.; see also Docket No. 225 at 6.
        The defendant does not cite any authority for his request. The defendant also

fails to differentiate between the time it would take him to appeal the Court’s order and

the time necessary to obtain medical treatment if he were released. The latter

consideration depends on a number of contingencies which do not provide a basis for

his motion. The Court will, however, continue the change of plea hearing for

approximately thirty days in order to allow the defendant to brief his appeal. Wherefore,

it is

        ORDERED that Defendant’s Motion to Continue Change of Plea Hearing [Docket

No. 234] is granted in part and denied in part. It is further

        ORDERED that the hearing set for September 20, 2019 at 9:00 a.m. is vacated.

Counsel shall jointly contact Chambers via conference call (303-335-2794) no later than

September 19, 2019 to reschedule the change of plea hearing for approximately thirty

days.


        DATED September 16, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              2
